EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Page 3
Claim 5, line 7		replace “formula (III) the combination, X” with
			“formula (III), the combination X”

Page 10
Claim 31, line 2	replace “formula (III) the combination wherein X” with
			“formula (III), the combination X”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-3, 5-9, and 13-33 are allowed.

Subject of claims is patentably distinct over the closest references, Sperry et al. (US 4,102,843) and Hughes et al. (US 5,077,361), cited previously.  

Sperry et al. teaches a copolymer obtained by polymerization of a monomer mixture comprising 70 wt % of hydroxypropyl methacrylate and 30 wt % of methacrylic acid in the presence of an initiator, followed by neutralization by sodium hydroxide.  The copolymer finds use as a dispersant for paint pigments such as titanium dioxide, in a semigloss latex paint.  Reference does not teach polymerization in presence of an activating compound that comprises an alkali metal hypophosphite, which introduces phosphorus functionality into a resulting polymer structure.  

Hughes et al. teaches a method to utilize sodium hypophosphite in the preparation of low molecular weight water soluble polycarboxylate polymer wherein the method comprises in-process neutralization of carboxylic acid monomer.  This method differs from claimed process in which neutralization is carried out after a polymerization reaction.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        May 18, 2022